Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-46 are pending in Instant Application.
Priority
Examiner acknowledges Applicant’s claim to priority benefits: This application is a CON of 16/245,921 filed 01/11/2019 now PAT 10893486, 16/245,921 is a CON of 15/059,910 filed 03/03/2016 now PAT 10182406, and 15/059,910 has PRO 62/130,554 filed 03/09/2015.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 8/18/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 3-5, 7, 9, 11-13, 15, 17, 19-21, 24, 27-28, 31, and 33-35 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 - 22 of parent U.S. Patent No. US 10, 182, 406 (hereinafter refers as A).  
	Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as the first application or patent. Moreover, although the conflicting claims are not identical, they are not patentably distinct from each other because claims  1, 3-5, 7, 9, 11-13, 15, 17, 19-21, 24, 27-28, 31, and 33-35 of the instant application merely broadens the scope of the claims 1-22 of the A Patent by eliminating the elements and their functions of the claims, and claims  1, 3-5, 7, 9, 11-13, 15, 17, 19-21, 24, 27-28, 31, and 33-35 of this instant application is therefore an obvious variant thereof.
Instant Application 17112349
Patent 10, 182, 406
1. A method for use in a wireless device, the method comprising: receiving, by the wireless device from a base station, at least one radio resource configuration (RRC) message comprising: a power headroom parameter indicating whether an extended power 
3. The method of claim 1, wherein the second Type 2 power headroom field of the secondary cell is based on a calculated power of the PUCCH of the secondary cell and a calculated power of a PUSCH of the secondary cell.

a calculation of a first Type 2 power headroom level of the first Type 2 power headroom field is based on a calculated power of a PUCCH of the primary cell and a calculated power of a physical uplink shared channel (PUSCH) of the primary cell; a calculation of a second Type 2 power headroom level of the second Type 2 power headroom field is based on a calculated power of the PUCCH of the secondary cell and a calculated power of a PUSCH of the secondary cell; and a calculation of a Type 1 power headroom level of a Type 1 power headroom field of the secondary cell is based on a calculated power of the PUSCH of the secondary cell.

2. The method of claim 1, wherein the MAC packet further comprises a subheader comprising a logical channel identifier (LCID).
5. The method of claim 1, wherein the power headroom parameter indicates that the extended power headroom report format is setup based on: a serving cell, of the plurality of cells, having an uplink configured with a serving cell index higher than a first threshold.
4. The method of claim 1, wherein a cell index of a cell in the plurality of cells is higher than a predefined value.
5. The method of claim 1, wherein a cell index of a cell with a configured uplink is higher than a predefined value.
7. The method of claim 1, wherein the at least one RRC message comprises a prohibit power headroom report timer IE, and a periodic power headroom report timer IE.
3. The method of claim 1, wherein the at least one RRC message comprises a prohibit power headroom report timer IE, and a periodic power headroom report timer IE.
9. A wireless device, comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the wireless device to: receive, from a base station, at least one radio resource configuration (RRC) message comprising: a power headroom parameter 
11. The wireless device of claim 9, wherein the second Type 2 power headroom field of the secondary cell is based on a calculated power of the PUCCH of the secondary cell and a calculated power of a PUSCH of the secondary cell.

a calculation of a first Type 2 power headroom level of the first Type 2 power headroom field is based on a calculated power of a PUCCH of the primary cell and a calculated power of a physical uplink shared channel (PUSCH) of the primary cell; a calculation of a second Type 2 power headroom level of the second Type 2 power headroom field is based on a calculated power of the PUCCH of the secondary cell and a calculated power of a PUSCH of the secondary cell; and a calculation of a Type 1 power headroom level of a Type 1 power headroom field of the secondary cell is based on a calculated power of the PUSCH of the secondary cell.

7. The wireless device of claim 6, wherein the MAC packet further comprises a subheader comprising a logical channel identifier (LCID).
13. The wireless device of claim 9, wherein the power headroom parameter indicates that the extended power headroom report format is setup based on: a serving cell, of the plurality of cells, having an uplink configured with a serving cell index higher than a first threshold.
9. The wireless device of claim 6, wherein a cell index of a cell in the plurality of cells is higher than a predefined value. 
    10. The wireless device of claim 6, wherein a cell index of a cell with a configured uplink is higher than a predefined value.

15. The wireless device of claim 9, wherein the at least one RRC message comprises a prohibit power headroom report timer IE, and a periodic power headroom report timer IE.
  8. The wireless device of claim 6, wherein the at least one RRC message comprises a prohibit power headroom report timer IE, and a periodic power headroom report timer IE.
17. A method for use in a base station, the method comprising: transmitting, by the base station to a wireless device, at least one radio resource configuration (RRC) message comprising: a power headroom parameter indicating whether an extended power 
19. The method of claim 17, wherein the second Type 2 power headroom field of the secondary cell is based on a calculated power of the PUCCH of the secondary cell and a calculated power of a PUSCH of the secondary cell.


12. The method of claim 11, wherein the MAC packet further comprises a subheader comprising a logical channel identifier (LCID).
21. The method of claim 17, wherein the power headroom parameter indicates that the extended power headroom report format is setup based on: a serving cell, of the plurality of cells, having an uplink configured with a serving cell index higher than a first threshold.
13. The method of claim 11, wherein a cell index of a cell in the plurality of cells is higher than a predefined value. 

    14. The method of claim 11, wherein a cell index of a cell with a configured uplink is higher than a predefined value.
24. A base station, comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the base station to: transmit, to a wireless device, at least one radio resource configuration (RRC) message comprising: a power headroom parameter indicating whether an extended power headroom report format is setup, wherein the extended power headroom report format is configured as setup based on a secondary cell of a plurality of cells being configured with a physical uplink control 
26. The base station of claim 24, wherein the second Type 2 power headroom field of the secondary cell is based on a calculated power of the PUCCH of the secondary cell and a calculated power of a PUSCH of the secondary cell


16. The base station of claim 15, wherein the MAC packet further comprises a subheader comprising a logical channel identifier (LCID).
28. The base station of claim 24, wherein the power headroom parameter indicates that the extended power headroom report format is setup based on: a serving cell, of the plurality of cells, having an uplink configured with a serving cell index higher than a first threshold.
17. The base station of claim 15, wherein a cell index of a cell in the plurality of cells is higher than a predefined value. 
    18. The base station of claim 15, wherein a cell index of a cell with a configured uplink is higher than a predefined value. 

31. A system comprising: a base station; and a wireless device, wherein the base station is configured to: transmit, to the wireless device, at least one radio resource configuration (RRC) message comprising: a power headroom parameter indicating whether an extended power headroom report format is setup, wherein the extended power headroom report format is configured as setup based on a secondary cell of a plurality of cells being configured with a physical uplink control channel (PUCCH); and wherein the wireless device is configured to: receive, from the base station, the at least one radio resource configuration (RRC) message; and transmit, based on the extended power headroom report 
33. The system of claim 31, wherein the second Type 2 power headroom field of the secondary cell is based on a calculated power of the PUCCH of the secondary cell and a calculated power of a PUSCH of the secondary cell.


  20. The system of claim 19, wherein the MAC packet further comprises a subheader comprising a logical channel identifier (LCID).
35. The system of claim 31, wherein the power headroom parameter indicates that the extended power headroom report format is setup based on: a serving cell, of the plurality of cells, having an uplink configured with a serving cell index higher than a first threshold.
21. The system of claim 19, wherein a cell index of a cell in the plurality of cells is higher than a predefined value. 
    22. The system of claim 19, wherein a cell index of a cell with a configured uplink is higher than a predefined value. 



Thus, in view of the above, it is clear that the conflicting claims are not patentably distinct from each other because claims  1, 3-5, 7, 9, 11-13, 15, 17, 19-21, 24, 27-28, 31, and 33-35 of the instant application merely broaden the scope of the claims 1 -22 of 10, 182, 406.

Claims 1, 4-9, 12-13, 15, 17, 20-21, 24, 27-28, 31 and 34-35 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6, 8-10, 12, 15-17, 21-23 and 27 of parent U.S. Patent No. US 10, 893, 486 (hereinafter refers as A).  
	Note that the applicant filing of the continuing application is voluntary and not the direct, 
Instant Application 17112349
Patent 10, 893, 486
1. A method for use in a wireless device, the method comprising: receiving, by the wireless device from a base station, at least one radio resource configuration (RRC) message comprising: a power headroom parameter indicating whether an extended power headroom report format is setup, wherein the extended power headroom report format is configured as setup based on a secondary cell of a plurality of cells being configured with a physical uplink control channel (PUCCH); and transmitting, based on the extended power headroom report format being setup and based on the secondary cell being activated, a media-access-control (MAC) packet, formatted according to the extended power headroom report format, comprising: a first Type 2 power headroom field corresponding to a primary cell of the plurality of cells; and a second Type 2 power headroom field corresponding to the secondary cell of the plurality of cells.

1. A method for use in a wireless device configured to communicate with a base station via a plurality of cells, the method comprising: receiving, by the wireless device from the base station, at least one radio resource configuration (RRC) message comprising: a first power headroom parameter indicating whether an enhanced extended power headroom report format is setup; and a second power headroom parameter indicating whether power headroom reporting is setup, wherein the first power headroom parameter indicates that the enhanced extended power headroom report format is setup based on: a secondary cell of the plurality of cells being configured with a physical uplink control channel (PUCCH); and the second power headroom parameter indicating that power headroom reporting is setup for the plurality of cells; and transmitting, based on the first power headroom parameter indicating that the enhanced extended power headroom report format is setup, a media-access-control (MAC) packet, formatted according to the enhanced extended power headroom report format, comprising: a first Type 2 power headroom field of a primary cell in the plurality of cells; and a second Type 2 power headroom field of the secondary cell based on the secondary cell being activated.
4. The method of claim 1, wherein the MAC packet further comprises a subheader comprising a logical channel identifier (LCID).
2. The method of claim 1, wherein the MAC packet further comprises a subheader comprising a logical channel identifier (LCID).
5. The method of claim 1, wherein the power headroom parameter indicates that the extended power headroom report format is setup based on: a serving cell, of the plurality 


4. The method of claim 1, further comprising: determining, based on the first power headroom parameter, to use the enhanced extended power headroom report format for the MAC packet.
7. The method of claim 1, wherein the at least one RRC message comprises a prohibit power headroom report timer IE, and a periodic power headroom report timer IE.
5. The method of claim 1, wherein the at least one RRC message comprises a prohibit power headroom report timer IE, and a periodic power headroom report timer IE.
8. The method of claim 1, wherein the MAC packet comprises a MAC control element (CE) formatted according to the extended power headroom report format.
6. The method of claim 1, wherein the MAC packet comprises a MAC control element (CE) formatted according to the enhanced extended power headroom report format.
9. A wireless device, comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the wireless device to: receive, from a base station, at least one radio resource configuration (RRC) message comprising: a power headroom parameter indicating whether an extended power headroom report format is setup, wherein the extended power headroom report format is configured as setup based on a secondary cell of a plurality of cells being configured with a physical uplink control channel (PUCCH); and transmit, based on the extended power headroom report format being setup and based on the secondary cell being activated, a media-access-control (MAC) packet, formatted according to the extended power headroom report format, comprising: a first Type 2 power headroom field corresponding to a primary cell of the plurality of cells; and a second Type 2 power headroom field corresponding to the secondary cell of the plurality of cells.


8. A wireless device configured to communicate with a base station via a plurality of cells, the wireless device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the wireless device to: receive, from the base station, at least one radio resource configuration (RRC) message comprising: a first power headroom parameter indicating whether an enhanced extended power headroom report format is setup; and a second power headroom parameter indicating whether power headroom reporting is setup, wherein the first power headroom parameter indicates that the enhanced extended power headroom report format is setup based on: a secondary cell of the plurality of cells being configured with a physical uplink control channel (PUCCH); and the second power headroom parameter indicating that power headroom reporting is setup for the plurality of cells; and transmit, based on the first power headroom parameter indicating that the enhanced extended power headroom report format is setup, a media-access-control (MAC) packet, formatted according to the enhanced extended power headroom report format, comprising: a first Type 2 power headroom field of a primary cell in the plurality of cells; and a second Type 2 power headroom field of the secondary cell based on the secondary cell being activated.
12. The wireless device of claim 9, wherein the MAC packet further comprises a subheader comprising a logical channel identifier (LCID).
9. The wireless device of claim 8, wherein the MAC packet further comprises a subheader comprising a logical channel identifier (LCID).

10. The wireless device of claim 8, wherein the first power headroom parameter indicates that the enhanced extended power headroom report format is setup based on: a serving cell, of the plurality of cells, having an uplink configured with a serving cell index higher than a first threshold.
15. The wireless device of claim 9, wherein the at least one RRC message comprises a prohibit power headroom report timer IE, and a periodic power headroom report timer IE.
12. The wireless device of claim 8, wherein the at least one RRC message comprises a prohibit power headroom report timer IE, and a periodic power headroom report timer IE.
17. A method for use in a base station, the method comprising: transmitting, by the base station to a wireless device, at least one radio resource configuration (RRC) message comprising: a power headroom parameter indicating whether an extended power headroom report format is setup, wherein the extended power headroom report format is configured as setup based on a secondary cell of a plurality of cells being configured with a physical uplink control channel (PUCCH); and receiving, based on the extended power headroom report format being setup and based on the secondary cell being activated, a media-access-control (MAC) packet, formatted according to the extended power headroom report format, comprising: a first Type 2 power headroom field corresponding to a primary cell of the plurality of cells; and a second Type 2 power headroom field corresponding to the secondary cell of the plurality of cells.


15. A method for use in a base station configured to communicate with a wireless device via a plurality of cells, the method comprising: transmitting, by the base station to the wireless device, at least one radio resource configuration (RRC) message comprising: a first power headroom parameter indicating whether an enhanced extended power headroom report format is setup; and a second power headroom parameter indicating whether power headroom reporting is setup, wherein the first power headroom parameter indicates that the enhanced extended power headroom report format is setup based on: a secondary cell of the plurality of cells being configured with a physical uplink control channel (PUCCH); and the second power headroom parameter indicating that power headroom reporting is setup for the plurality of cells; and receiving, based on the first power headroom parameter indicating that the enhanced extended power headroom report format is setup, a media-access-control (MAC) packet, formatted according to the enhanced extended power headroom report format, comprising: a first Type 2 power headroom field of a primary cell in the plurality of cells; and a second Type 2 power headroom field of the secondary cell based on the secondary cell being activated.
20. The method of claim 17, wherein the MAC packet further comprises a subheader comprising a logical channel identifier (LCID).
16. The method of claim 15, wherein the MAC packet further comprises a subheader comprising a logical channel identifier (LCID).
21. The method of claim 17, wherein the power headroom parameter indicates that the extended power headroom report format is setup based on: a serving cell, of the plurality of cells, having an uplink configured with a serving cell index higher than a first threshold.
17. The method of claim 15, wherein the first power headroom parameter indicates that the enhanced extended power headroom report format is setup based on: a serving cell, of the plurality of cells, having an uplink configured with a serving cell index higher than a first threshold.


21. A base station configured to communicate with a wireless device via a plurality of cells, the base station comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the base station to: transmit, to the wireless device, at least one radio resource configuration (RRC) message comprising: a first power headroom parameter indicating whether an enhanced extended power headroom report format is setup; and a second power headroom parameter indicating whether power headroom reporting is setup, wherein the first power headroom parameter indicates that the enhanced extended power headroom report format is setup based on: a secondary cell of the plurality of cells being configured with a physical uplink control channel (PUCCH); and the second power headroom parameter indicating that power headroom reporting is setup for the plurality of cells; and receive, based on the first power headroom parameter indicating that the enhanced extended power headroom report format is setup, a media-access-control (MAC) packet, formatted according to the enhanced extended power headroom report format, comprising: a first Type 2 power headroom field of a primary cell in the plurality of cells; and a second Type 2 power headroom field of the secondary cell based on the secondary cell being activated.
27. The base station of claim 24, wherein the MAC packet further comprises a subheader comprising a logical channel identifier (LCID).
22. The base station of claim 21, wherein the MAC packet further comprises a subheader comprising a logical channel identifier (LCID).
28. The base station of claim 24, wherein the power headroom parameter indicates that the extended power headroom report format is setup based on: a serving cell, of the plurality of cells, having an uplink configured with a serving cell index higher than a first threshold.
23. The base station of claim 21, wherein the first power headroom parameter indicates that the enhanced extended power headroom report format is setup based on: a serving cell, of the plurality of cells, having an uplink configured with a serving cell index higher than a first threshold.
31. A system comprising: a base station; and a wireless device, wherein the base station is configured to: transmit, to the wireless device, at least one radio resource configuration (RRC) message comprising: a power headroom parameter indicating whether an extended power headroom report format is setup, wherein the extended power headroom report format is configured as setup based on a 



28. The system of claim 27, wherein the MAC packet further comprises a subheader comprising a logical channel identifier (LCID).
35. The system of claim 31, wherein the power headroom parameter indicates that the extended power headroom report format is setup based on: a serving cell, of the plurality of cells, having an uplink configured with a serving cell index higher than a first threshold.
29. The system of claim 27, wherein the first power headroom parameter indicates that the enhanced extended power headroom report format is setup based on: a serving cell, of the plurality of cells, having an uplink configured with a serving cell index higher than a first threshold.


Thus, in view of the above, it is clear that the conflicting claims are not patentably distinct from each other because claims  1, 4-9, 12-13, 15, 17, 20-21, 24, 27-28, 31 and 34-35 of the instant application merely broaden the scope of the claims 1-6, 8-10, 12, 15-17, 21-23 and 27.

It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).
Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art. Moreover, the doctrine of double patenting 

Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 5-10, 13-18, 21-25, 28-32, 35-40, and 42-44 are rejected under 35 U.S.C. 103 as being unpatentable over Loehr et al. (US Pub. No.: 2014/0023010), and further in view of  3GPP TSG-RAN WG2 #89 (R2-150372 – Introduce PUCCH on SCell for beyond 5 carriers, herein under 3GPP-R2-150372).

As per claim 1, Loehr disclose A method for use in a wireless device (see Fig.1, Fig. 10-11, UE), the method comprising:
receiving, by the wireless device from a base station (see Fig. 10-11, eNB), at least one radio resource configuration (RRC) message (see para. 0237, a base station configures a wireless device  higher layer signalling, i.e. radio resource control (RRC) signaling / message/ receiving by the wireless device) comprising: 

wherein the extended power headroom report format is configured as setup based on a secondary cell of a plurality of cells being configured with a physical uplink control channel (PUCCH) (see Fig.10-11, para. 0239-0242, for subframe 1, the user equipment has a dynamic uplink resource allocation for the SCell, and the power headroom information is thus to be transmitted in the dynamically allocated uplink resource of subframe 1 in the SCell. The main scenario is that power headroom reporting is triggered in a TTI (subframe) where the user equipment has only an uplink semi-persistent scheduling allocation in the PCell. Otherwise, in case there are additional dynamically allocated uplink resources in the same TTI on the SCell, the user equipment can include the extended power headroom report in the dynamically scheduled uplink resource, and the extended power headroom report MAC control element is transmitted on the uplink resource on the SCell which is dynamically scheduled, see also Fig.9, para. 0156-0164, the user equipment reports for the PCell the Rel-8/9 power headroom value which is related to PUSCH-only transmissions (referred to type 1 power headroom) and if the UE is configured for simultaneous PUSCH-PUCCH transmission, a further Power headroom value, which considers PUCCH and PUSCH transmissions, also referred to as type 2 power headroom. FIG. 9 discloses the extended power headroom MAC control element, including the type 2 power headroom information, also per para. 0157, the fields in the extended power headroom MAC Control Element are defined as follows:…  for Type 2 PH, V=0 indicates real transmission on PUCCH and V=1 indicates that a PUCCH reference format was used); and
 transmitting, based on the extended power headroom report format being setup and based on the secondary cell being activated, a media-access-control (MAC) packet, formatted according to the PUCCH and V=1 indicates that a PUCCH reference format was used).

Although Loehr disclose transmitting, based on the extended power headroom report format being setup and based on the secondary cell being activated, a media-access-control (MAC) packet, formatted according to the extended power headroom report format, comprising: a Type 2 PH, V=0 indicates real transmission on PUCCH and V=1 indicates that a PUCCH reference format was used, see Fig.9;

 Loehr however does not explicitly disclose a media-access-control (MAC) packet, formatted according to the extended power headroom report format, comprising:
a first Type 2 power headroom field corresponding to a primary cell of the plurality of cells; and 
a second Type 2 power headroom field corresponding to the secondary cell of the plurality of cells.

3GPP-R2-150372 however disclose a media-access-control (MAC) packet, formatted according to the extended power headroom report format (see section 2.5, Extended Power Headroom Report MAC Control Element to accommodate type 2 PH of PCell / Type 2 power headroom field of a primary cell) and “a second Type 2 power headroom field of the secondary cell” when the secondary cell is activated 
a first Type 2 power headroom field corresponding to a primary cell of the plurality of cells (see section 2.5, Extended Power Headroom Report MAC Control Element was introduced to accommodate type 2 PH of PCell and type 1 PHs of all the SCells / a first Type 2 power headroom field); and 
a second Type 2 power headroom field corresponding to the secondary cell of the plurality of cells (see section 2.5, a Dual Connectivity Power Headroom Report MAC Control Element was introduced to include the extra type 2 PH of PSCell) / a second Type 2 power headroom field).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a media-access-control (MAC) packet, formatted according to the extended power headroom report format, comprising: a first Type 2 power headroom field corresponding to a primary cell of the plurality of cells; and a second Type 2 power headroom field corresponding to the secondary cell of the plurality of cells, as taught by 3GPP-R2-150372, in the system of Loehr, so as to specify and support PUCCH on SCell for UEs supporting uplink Carrier Aggregation and support new PHR MAC CE to accommodate the type 2 PH field of PUCCH SCell and the type 1 PH fields of up to 32 serving cells, see 3GPP-R2-150372, section 1 and section 2.5, option 2.

As per claim 2, the combination of Loehr and 3GPP-R2-150372 disclose the method of claim 1.

3GPP-R2-150372 further disclose a second Type 2 power headroom field (see section 2.5, a Dual Connectivity Power Headroom Report MAC Control Element was introduced to include the extra type 2 PH of PSCell) / a second Type 2 power headroom field) and
Loehr further disclose the method further comprising: receiving, via the secondary cell and based on the second Type 2 power headroom field, at least one message (see para. 0156, 0157, when a power headroom report is triggered, the UE transmits the extended power headroom MAC control element {message} in an uplink resource on any one of the available uplink PCell and SCells, in this case in the secondary cell and based on the second Type 2 power headroom field, the extra type 2 PH of PSCell).
As per claim 5, the combination of Loehr and 3GPP-R2-150372 disclose the method of claim 1.

3GPP-R2-150372 further disclose wherein the power headroom parameter indicates that the extended power headroom report format is setup based on: a serving cell, of the plurality of cells, having an uplink configured with a serving cell index higher than a first threshold (see Fig.1-3, section 2, based on the grouping, the SCell carrying PUCCH has a higher than a predetermined value cell index, an SCell carrying PUCCH has to have a higher index than for example 0, or 1 (PCell)).

As per claim 6, the combination of Loehr and 3GPP-R2-150372 disclose the method of claim 1.

Loehr further disclose the method further comprising: determining, based on the power headroom parameter, to use the extended power headroom report format for the MAC packet (see para. 0237-0242, the base station configures the user equipment to transmit extended power headroom information, the base station configure a user equipment whether to report a "basic" normal or a extended power headroom, and the extended power headroom report MAC control element is transmitted on the uplink resource on the SCell which is dynamically scheduled).

As per claim 7, the combination of Loehr and 3GPP-R2-150372 disclose the method of claim 1.

Loehr further disclose wherein the at least one RRC message comprises a prohibit power headroom report timer IE, and a periodic power headroom report timer IE (see para. 0139, the eNodeB can configure parameters to control each of these triggers depending on the system load and the requirements of its scheduling algorithm, RRC controls power headroom reporting by configuring the two timers periodicPTIR-Timer and prohibitPHR-Timer, and by signalling dl-PathlossChange which sets the change in measured downlink pathloss to trigger a power headroom report).

As per claim 8, the combination of Loehr and 3GPP-R2-150372 disclose the method of claim 1.

Loehr further disclose wherein the MAC packet comprises a MAC control element (CE) formatted according to the extended power headroom report format (see para. 0249, the base station expects to receive extended power headroom reporting from the user equipment, since it configured the user equipment in said way, and the extended power headroom MAC control element and the normal Rel. 8/9 power headroom MAC control element have a different logical Channel ID in the MAC PDU subheader. Thus, the eNodeB can distinguish both MAC control elements based on the subheader / a MAC control element (CE) formatted according to the extended power headroom report format, see also para. 0155, 0157-0163, when a power headroom report is triggered, the UE transmits the extended power headroom MAC control element in an uplink resource on any one of the available uplink PCell and SCells. On which component carrier the ePHR is transmitted, depends on the received uplink grant and the trigger to report the power headroom, see also Fig.9, 0245).

As per claim 9, claim 9 is rejected the same way as claim 1. Loehr also disclose  A wireless device (see Fg.1, Fig.9, UE), comprising: one or more processors (see Fig.1, Fig.9, UE with a CPU/a processor); and memory storing instructions (see Fig.1, Fig.9, UE with a memory for storing).

As per claim 10, claim 10 is rejected the same way as claim 2.


As per claim 13, claim 13 is rejected the same way as claim 5.

As per claim 14, claim 14 is rejected the same way as claim 6.

As per claim 15, claim 15 is rejected the same way as claim 7.

As per claim 16, claim 16 is rejected the same way as claim 8.

As per claim 17, claim 17 is rejected the same way as claim 1.

As per claim 18, claim 18 is rejected the same way as claim 2.
As per claim 21, claim 21 is rejected the same way as claim 5.

As per claim 22, claim 22 is rejected the same way as claim 7.

As per claim 23, claim 23 is rejected the same way as claim 6.

As per claim 24, claim 24 is rejected the same way as claim 1. Loehr also disclose A base station (see Fg.1, Fig.9, eNB), comprising: one or more processors (see Fig.1, Fig.9, eNB with a CPU/a processor); and memory storing instructions (see Fig.1, Fig.9, eNB with a memory for storing).

As per claim 25, claim 25 is rejected the same way as claim 2.

As per claim 28, claim 28 is rejected the same way as claim 5.

As per claim 29, claim 29 is rejected the same way as claim 7.

As per claim 30, claim 30 is rejected the same way as claim 6.


As per claim 31, claim 31 is rejected the same way as claim 1.
As per claim 32, claim 32 is rejected the same way as claim 2.

As per claim 35, claim 35 is rejected the same way as claim 5.
As per claim 36, claim 36 is rejected the same way as claim 6.
As per claim 37, claim 37 is rejected the same way as claim 7.
As per claim 38, claim 38 is rejected the same way as claim 8.

As per claim 39, claim 39 is rejected the same way as claim 1.
As per claim 40, claim 40 is rejected the same way as claim 2.

As per claim 42, claim 42 is rejected the same way as claim 5.

As per claim 43, claim 43 is rejected the same way as claim 1.
As per claim 44, claim 44 is rejected the same way as claim 2.

Claims 3-4, 11-12, 19-20, 26-27, 33-34, 41, and 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Loehr et al. (US Pub. No.: 2014/0023010), in view of  3GPP TSG-RAN WG2 #89 (R2-150372 – Introduce PUCCH on SCell for beyond 5 carriers, herein under 3GPP-R2-150372), and further in view of Yi et al (PCT/KR2014/011476, published as US Pub. No.:2016/0309425).

As per claim 3, the combination of Loehr and 3GPP-R2-150372 disclose the method of claim 1.

The combination of Loehr and 3GPP-R2-150372 however does not explicitly disclose wherein the second Type 2 power headroom field of the secondary cell is based on a calculated power of the PUCCH of the secondary cell and a calculated power of a PUSCH of the secondary cell.

Yi however disclose wherein a second Type 2 power headroom field of the secondary cell is based on a calculated power of the PUCCH of the secondary cell and a calculated power of a PUSCH of the secondary cell (see Fig.12, para. 0107-0113, 0132-0137, Fig.14, regarding FIG. 14, when Type 2 PH is reported for the PSCell, then follows an octet containing the Type 2 PH field for the PSCell and an octet containing the associated P.sub.CMAX,c field, see para. 0117-0118, the Type 2 PH is the power headroom calculated by considering both PUCCH and PUSCH transmissions,  in the Extended PHR MAC CE, the Type 2 PH is the power headroom calculated by considering both PUCCH and PUSCH transmissions, and para. 0119-0129, when the serving cell supports simultaneous PUCCH-PUSCH power headroom and the UE obtains the value for the corresponding P.sub.CMAX,c field from the physical layer if the UE has a PUCCH transmission in this TTI (S1309), and the UE generates an Extended PHR MAC control element based on the obtained values (S1311), see also Fig.14, Fig.15, para. 0130-0147).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein a second Type 2 power headroom field of the secondary cell is based on a calculated power of the PUCCH of the secondary cell and a calculated power of a PUSCH of the secondary cell, as taught by Yi, in the system of Loehr and 3GPP-R2-150372, so that power headroom reporting can be efficiently performed in a wireless communication system, and the UE can report power headroom to each base station efficiently in dual connectivity system, see Yi  para. 0008-0010, 0020.

As per claim 4, the combination of Loehr and 3GPP-R2-150372 disclose the method of claim 1.

The combination of Loehr and 3GPP-R2-150372 however does not explicitly disclose wherein the MAC packet further comprises a subheader comprising a logical channel identifier (LCID).

Yi however disclose wherein a MAC packet further comprises a subheader comprising a logical channel identifier (LCID) (see para. 0088, the LCID field in one of the MAC subheaders is set to a reserved value indicating the presence of a buffer status report, as illustrated in FIG. 10, see also Fig.11, para. 0104-0105, the Power Headroom MAC control element is identified by a MAC PDU subheader with LCID as specified in Table 1. It has a fixed size and consists of a single octet defined as follows by Table 2). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the MAC packet further comprises a subheader comprising a logical channel identifier (LCID), as taught by Yi, in the system of Loehr and 

As per claim 11, claim 11 is rejected the same way as claim 3.
As per claim 12, claim 12 is rejected the same way as claim 4.

As per claim 19, claim 19 is rejected the same way as claim 3.
As per claim 20, claim 20 is rejected the same way as claim 4.

As per claim 26, claim 26 is rejected the same way as claim 3.
As per claim 27, claim 27 is rejected the same way as claim 4.

As per claim 33, claim 33 is rejected the same way as claim 3.
As per claim 34, claim 34 is rejected the same way as claim 4.

As per claim 41, claim 41 is rejected the same way as claim 3.

As per claim 45, claim 45 is rejected the same way as claim 3.
As per claim 46, claim 46 is rejected the same way as claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
3GPP TSG-RAN WG2 #89 (R2-150410 – PHR for SCell with PUCCH).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAKERAM JANGBAHADUR/
Primary Examiner, Art Unit 2469